Rombatjek, J.,
delivered the opinion of the court on motion for re-hearing.
We have been referred to a number of cases, decided by the supreme court of this state, in support of the motion for re-hearing, the mover claiming that our opinion is opposed to them. We have carefully examined them and find that they fail to sustain the claim advanced.
The case of James v. Snelson (3 Mo. 393), the first ' pase cited, is not only inapplicable in its facts, but has-l been expressly overruled in Turley v. Tucker (6 Mo. 583), yhich is the next case cited and relied on, and where the court, on page 586, says that, to maintain an action, of trover the' plaintiff must have a property. either absolute or special, and the possession, or right to the immediate possession, of the goods which are the sub-J ject of controversy. The case of Pearson v. Inlow (20 Mo. 322), merely decides that a person may recover the value of timber cut upon his land, though, by mistake, he led the defendant to believe that he was cutting the *302timber on Ms own land. In the case of Renshaw v. Lloyd (50 Mo. 368), the court decides that, where one has the legal estate in fee in lands, he has the constructive possession, unless there is an actual possession in .some one else, so that that case, instead ofaiding plaintiff, is directly opposed to him. The case of Atlantic Railroad v. Freeman (61 Mo. 80, 82), so far as it has any bearing on the present controversy, is, also, directly opposed to the plaintiff. Judge Sherwood there states: “The suggestion is made here, in argument, that the .allegation should have been made that the trees belonged to the plaintiff. We think otherwise. The allegation of ownership of the land was enough ; the rest followed as an incident,” thus recognizing the doctrine .■stated in the opinion, on which the conclusion reached hinges, that growing timber is part of the realty. These rare all the cases cited in support of the motion for rehearing.
As to the other point made by the motion, that the .contract in writing conveyed an interest in realty, and was followed by possession, we have stated, in our •opinion, that Pruitt was in possession of the land, and so remained. There is not a tittle of evidence that the plaintiff ever entered into possession, and we are not referred by the mover to any part of the record, where such supposed evidence is to be found. We have as.sumed, for the sake of argument, in the opinion, that the plaintiff had an executive interest in the land prior to entry. We assumed this in the plaintiff’s favor, endeavoring to show that, even in that event, he had no right of recovery. Since our attention has again been directed to this point we may add that, on that head, we have assumed even more in the plaintiff’s favor than the statute will warrant. Our statute provides, that, “all deeds or other conveyances of land, or of any estate or interest therein, shall be subscribed and sealed by the party granting the same,” and it is not pretended *303that the written instrument under which the plaintiff claims, whatever title he had, was ever sealed.
The motion f<jr re-hearing is overruled.
Lewis, P. J., concurs ; Thompson, J., dissents.